 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    AARON ANDERSON,                                      No. 2:12-cv-2964 KJM KJN P
11                        Petitioner,
12            v.                                           ORDER
13    CONNIE GIPSON,
14                        Respondent.
15

16                   The Ninth Circuit remanded this matter to this court with instructions to grant the

17   writ unless, within a reasonable time, the State grants petitioner a new trial consistent with due

18   process. ECF No. 63 (Sept. 28, 2018 mandate). Accordingly, the State is ORDERED to either

19   set a new trial date within 60 days of this order or notify the court it does not intend to retry

20   petitioner. In the latter case, the court will grant the writ.

21                   IT IS SO ORDERED.

22   DATED: October 29, 2018.

23

24
                                                UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                          1
